Citation Nr: 1623034	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  09-11 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA RO.

This case was previously before the Board in September 2015, when the Board denied the Veteran's claim.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's September 2015 decision.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court's March 2016 Joint Motion found that the Board's September 2015 decision erred by relying on an inadequate examination from May 2013.  Specifically, the Court noted that the examiner did not opine as to whether the Veteran's pain during flare-ups resulted in additional functional loss, nor did the examiner attempt to measure the functional loss in additional degrees of limitation of motion during flare-ups.  Furthermore, the Court found that the May 2013 examination did not report range of motion testing under weight-bearing and non-weight-bearing conditions.  The Veteran must accordingly be provided with an additional examination addressing the severity of his lumbar spine disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from May 2013 to the present. 
2.  Provide the Veteran with an examination to determine the current severity his lumbar spine disability.  

To the extent the Veteran is not suffering from a flare-up at the time of the examination, the examiner should elicit a detailed description from the Veteran of his symptoms during a flare-up.  The examiner should then opine as to whether the Veteran's symptoms during flare-ups result in additional functional loss, expressing such loss in additional degrees of limitation of motion if possible.  If such expression is impossible, please explain why.

Please also measure the Veteran's range of motion under both weight-bearing and non-weight-bearing conditions.  

The examiner should review the March 2016 Joint Motion for Remand (JMR) to understand why the last VA examination was found to be inadequate.

3.  Then, readjudicate the Veteran's claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




